August 19, 2008 Contact: SteveTaylor FOR IMMEDIATE RELEASE (509) 892-5287 Press Release 08-13 HuntMountain Releases Additional High-Grade Gold-Silver Intercepts at La Josefina (SPOKANE, WA)HuntMountain Resources Ltd. (OTCBB: HNTM) (Frankfurt: MPT) released additional high-grade assays from its ongoing 25,000 meter diamond core drilling program at the La Josefina gold-silver project in Santa Cruz Province, Argentina.The latest results encompass drilling in the broader VetaNorte zone along the high-grade VetaAmanda and VetaNorte vein systems.Significant assays include: HOLE From To Interval Gold Silver Gold Equiv.* # (m) (m) (m) g/t g/t g/t SVN-D08-117 13.45 19.3 5.85 5.01 77.72 6.28 including 14.8 17.6 2.8 7.86 120.26 9.82 SVN-D08-096 229.6 231.82 2.22 5.93 58.76 6.88 SVN-D08-082 43.36 43.84 0.48 30.0 99.9 31.63 SVN-D08-103 19.08 19.5 0.42 14.05 578.0 23.45 “Veta Amanda continues to yield excellent high-grade gold and silver values,” said Danilo Silva, HuntMountain’s General Manager of South American Operations.“We have a full pipeline of assay results streaming in weekly, and we are pleased to see the consistency of the gold-silver intercepts as well as the increasing continuity of mineralization within this zone.These results will be particularly helpful as we begin calculating a resource for La Josefina this fall.” The La Josefina Gold-Silver Project is located in the north-central portion of Santa Cruz Province in Patagonia’s highly-prospective Deseado Massif and comprises an area of over 52,770 hectares. The property encompasses multiple precious metal occurrences within a 10 km-long hydrothermal alteration belt that is 1-3 km wide.The region hosts numerous precious metal mines in production and deposits under development. Certified sample preparation, gold and silver fire assay, and 28 element ICP analysis were carried out by ALS Chemex in Mendoza, Argentina and La Serena, Chile. A complete table of drill results can be obtained at www.huntmountain.com on the La Josefina project page and within the NI 43-101 Technical Report. The most current assays greater than1 gram/tonne gold are included in the table below: HOLE NUMBER From (m) To (m) Interval (m) Au g/t Ag g/t VETANORTE SVN-D07-011 33.90 34.50 0.60 2.31 21.40 40.90 41.35 0.45 2.68 9.50 43.00 43.85 0.85 7.05 8.60 48.00 49.00 1.00 1.14 1.70 SVN-D07-012 65.40 66.35 0.95 1.01 8.60 89.95 90.70 0.75 2.06 19.70 90.70 91.20 0.50 0.39 51.30 VETA AMANDA SVN-D08-082 43.36 43.84 0.48 30 99.9 49.41 50.17 0.76 2.1 105 84.3 84.75 0.45 5.48 135 SVN-D08-083 31.45 32.35 0.90 1.065 46 32.7 33.1 0.40 2.37 16.2 33.1 33.5 0.40 2.1 8.7 34.3 34.75 0.45 2.45 5.8 38.3 39.1 0.80 1.35 2.1 41.7 42.1 0.40 2.12 2.7 42.6 43 0.40 1.72 9.5 43 43.5 0.50 1.115 18.6 43.5 44 0.50 4.35 85.2 49.75 50.2 0.45 0.935 3.4 80.1 80.5 0.40 1.21 0 94.35 94.75 0.40 0.835 17.1 SVN-D08-095 128.7 129.1 0.40 5.66 51.2 129.65 130.4 0.75 2.31 14.3 130.4 130.73 0.33 6.87 50.2 201.5 201.9 0.4 1.475 6 SVN-D08-096 229.6 230 0.4 0.451 36.3 230 230.4 0.4 6.64 90.2 230.4 230.8 0.4 2.9 105 230.8 231.15 0.35 7.79 39.2 231.15 231.82 0.67 9.6 36 SVN-D08-103 12.1 12.6 0.5 10.05 12.7 18.07 18.4 0.33 2.71 14.3 19.08 19.5 0.42 14.05 578 SVN-D08-104 23.2 23.6 0.40 3.1 5.7 25.6 26.25 0.65 1.205 6 39 40.45 1.45 2.54 8.8 HOLE NUMBER From (m) To (m) Interval (m) Au g/t Ag g/t SVN-D08-105 15.25 15.75 0.50 3.78 7.3 18.65 19.15 0.50 3.54 9.8 20.15 22.15 2.00 1.01 1.7 SVN-D08-117 7.1 7.5 0.40 1.42 15.2 11.85 12.3 0.45 1.735 14.7 13.45 13.85 0.40 0.561 23.7 13.85 14.8 0.95 0.677 24.8 14.8 15.4 0.60 20.2 192 15.4 16 0.60 1.465 38.8 16 16.6 0.60 9.19 175 16.6 17.05 0.45 3.33 99.3 17.05 17.6 0.55 3.65 88.3 17.6 18.2 0.60 0.965 56.5 18.2 18.6 0.40 4.08 74.6 18.6 19.3 0.70 6.03 30.2 25.9 26.9 1.00 1.26 1 27.95 28.4 0.45 1.15 2.8 29.2 29.65 0.45 3.6 23.2 SVN-D08-118 6 7 1.00 4.26 17.9 9.8 10.2 0.40 1.275 11.5 11.25 12 0.75 24.3 84.2 13.5 14.25 0.75 1.37 17.7 14.25 15.4 1.15 3.12 18 17 17.5 0.50 3.31 9.2 27.5 27.9 0.40 0.926 10.7 *Gold equivalent grade was calculated by dividing the silver assay result by 61.46 and adding it to the gold value. Gold and silver values reflect prices on 8/15/2008.Troy ounces/short ton was calculated by dividing grams by 34.29 and rounding to 2 decimal places. Interval calculations are based on a weighted average using a 1.00 g/t cutoff value. HuntMountain Resources Ltd. is a U.S.-based junior exploration company engaged in acquiring, exploring and developing precious and base metals properties throughout North and South America. The Company currently controls and operates projects in Santa Cruz Argentina, Chihuahua Mexico, Nevada USA, and Quebec Canada. This news release may contain forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act.
